 

Exhibit 10.2

 

EXECUTION VERSION

 

FOSUN ROLLOVER AGREEMENT

 

This FOSUN ROLLOVER AGREEMENT, dated as of July 30, 2019 (as may be amended,
supplemented, modified and varied from time to time in accordance with the terms
herein, this “Agreement”), is made and entered into by and among:

 

(a)          NEW FRONTIER CORPORATION, an exempted company incorporated with
limited liability under the laws of the Cayman Islands (“NFC” or the “Company”);
and

 

(b)          Fosun Industrial Co., Limited, a company incorporated under the
laws of Hong Kong (“Fosun”).

 

NFC and Fosun are sometimes individually referred to in this Agreement as a
“Party” and collectively as the “Parties”. Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Transaction Agreement (defined below). Section 1.3 (Interpretation
and Rules of Construction) of the Transaction Agreement shall apply, mutatis
mutandis, to this Agreement.

 

RECITALS

 

WHEREAS, NFC, certain of its Subsidiaries, Healthy Harmony Holdings, L.P., Fosun
and certain other parties are entering into that certain transaction agreement,
dated on or about the date hereof (as may be amended, supplemented, modified and
varied from time to time in accordance with the terms therein, the “Transaction
Agreement”, and the transactions contemplated therein, the “Acquisition
Transaction”) relating to a proposed business combination involving NFC, Healthy
Harmony Holdings, L.P. and/or their respective affiliates to be effected on the
terms and subject to the conditions set forth in the Transaction Agreement; and

 

WHEREAS, the Parties desire to, in connection with the Acquisition Transaction,
enter into this Agreement to provide for re-investment of certain portion of the
proceeds payable to Fosun at the Closing pursuant to the Transaction Agreement
in NFC Shares;

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions set forth in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound hereby, hereby agree as follows:

 

Article I

Rollover arrangements

 

Section 1.1          Rollover. Fosun shall, concurrently with the Closing,
subscribe for an aggregate number of NFC Shares (the “Fosun NFC Shares”) equal
to US$94,000,000 (the “Fosun Rollover Amount”) divided by the NFC Share
Reference Price (i.e., US$10.00), at a subscription price per NFC Share equal to
the NFC Share Reference Price.

 

Section 1.2          Funds Flow. Fosun hereby irrevocably authorizes NFC to
withhold, from the aggregate amount otherwise payable to Fosun at the Closing
pursuant to the Transaction Agreement, an amount equal to the number of Fosun
NFC Shares multiplied by the NFC Share Reference Price, whereupon (a) the amount
so withheld shall be deemed to have been duly paid to NFC, and (b) NFC shall
contemporaneously issue the Fosun NFC Shares to Fosun, free and clear of any
Liens (other than any Liens created hereunder or pursuant to applicable
securities Laws).

 

   

 

  

Article II

ADDITIONAL AGREEMENTS

 

Section 2.1          Documentation and Information. Each of the Parties shall
permit and hereby authorizes the other Parties to publish and disclose in all
documents and schedules filed with the relevant stock exchange and securities
regulators, and any press release or other disclosure document that such other
Parties determines to be necessary or desirable in connection with the
Transaction Agreement, the Acquisition Transaction, the Closing, this Agreement
or any Ancillary Agreement, as applicable, and the nature of each Party’s
commitments and obligations under this Agreement, provided however, the Parties
shall reasonably consult with each other on the scope and content to be
disclosed pursuant to this Section 2.1.

 

Section 2.2          Taxes. Fosun shall bear, and be responsible for the
reporting, filing and payment of, any Tax of any nature that may become due with
respect to Fosun pursuant to any applicable Law in connection with, or arising
out of, the transactions contemplated by this Agreement. To the fullest extent
permitted under applicable Law, Fosun shall indemnify and hold harmless NFC and
the Group Companies against actual loss (including reasonable costs and
expenses) suffered by any of them arising out of any breach by Fosun of its
obligations as set forth in this Section 2.2.

 

Section 2.3          NYSE Approval. NFC shall timely obtain approval of NYSE
listing of the NFC Shares issued or to be issued to Fosun hereunder.

 

Section 2.4          Registration Rights. Fosun shall have the registration
rights as set forth in Exhibit B hereto.

 

Section 2.5           NFC Director Election Proposal. NFC shall ensure that (a)
in the NFC Director Election Proposal to be included in the Proxy Statement
pursuant to Section 7.12(b) of the Transaction Agreement, NFC shall nominate
nine (9) individuals to serve on the initial NFC Board immediately after the
Closing, of which three (3) shall be independent directors and eligible to serve
on NFC’s audit committee under NYSE rules, and (b) the initial nominees shall
include one (1) individual nominated by Fosun, who shall serve as a co-chairman
of the NFC Board.

 

Section 2.6          Director Nomination Agreement. Concurrently with the
Closing, NFC and Fosun shall enter into a director nomination agreement
substantially in the form attached hereto as Exhibit A (the “Director Nomination
Agreement”).

 

Section 2.7          CEO Search Committee. For so long as Fosun remains entitled
to nominate at least one (1) individual for election to the NFC Board pursuant
to the Director Nomination Agreement:

 

(a)          At any time after the Closing, in the event that the NFC Board
determines that it is in the best interest of NFC to identify candidates for CEO
successor or replacement, NFC shall set up a CEO search committee (the “CEO
Search Committee”) to identify such candidates, which shall include one (1)
director nominated by Fosun. If invited by members of the CEO Search Committee
(the “Committee Members”), members of the management teams of NFC and the Group
Companies may also attend the meetings and participate in the discussions of the
CEO Search Committee, but shall not be deemed Committee Members or be entitled
to vote as such unless approved by all Committee Members.

 

 2 

 

  

(b)          NFC shall not employ any person as CEO unless such person is
recommended by the CEO Search Committee for approval by the Board pursuant to
this Section 2.7.

 

(c)          The CEO Search Committee shall have the authority to consider and
recommend candidates for the CEO position (the “CEO Candidates”) to the NFC
Board for consideration or approval but shall not have the authority to approve
or appoint any CEO Candidate as CEO, and shall not recommend any CEO Candidate
to the NFC Board for consideration or approval unless approved by all Committee
Members, provided, however, that if each of three (3) individuals (who shall be
three different individuals) consecutively presented to the CEO Search Committee
for consideration by the Committee Members has not been unanimously approved by
the CEO Search Committee within one (1) month after the last of the foregoing
three (3) individual is first presented to the CEO Search Committee, the CEO
Search Committee may recommend any CEO Candidate (who shall be a different
person from the forgoing three individuals) that is approved by a majority of
the Committee Members to the Board for consideration and approval; provided
further that in this case, if the Committee Member nominated by Fosun (to the
extent there is one) does not approve such CEO Candidate, such Committee Member
shall be entitled to nominate an individual and the CEO Search Committee shall
recommend both such individual and the CEO Candidate approved by a majority of
the Committee Members to the Board for consideration.

 

Section 2.8          Rights Plan. NFC shall not adopt or maintain any
shareholder rights plan, rights agreement or any "poison pill", or take any
other similar action that, in each case, is reasonably expected to discourage,
restrict or inhibit (including by way of disproportionately diluting the
shareholding of Fosun and its Affiliates in NFC) Fosun or any of its Affiliates
from acquiring or transferring NFC Shares, in each case, without the prior
written consent of Fosun and unanimous approval of the NFC Board.

 

Section 2.9          Unity Insurance. Each of NFC and Fosun agrees that the
Parties shall use reasonable best efforts after the Closing to implement an
insurance program for the Group Companies on substantially the terms set forth
in Schedule I hereto.

 

Section 2.10        Material Decisions of Subsidiaries. For so long as Fosun
remains entitled to nominate at least one (1) individual for election to the NFC
Board pursuant to the Director Nomination Agreement, NFC shall procure that,
from and after the Closing, none of the Subsidiaries of NFC may undertake any
material action (including, without limitation, incurrence of material capital
expenditures, making material investments in Persons other than the Group
Companies, adopting or amending business plan and budget, and employment,
termination, performance review and compensation arrangements for employees at
the group VP level or above, including the general manager of each of the
hospitals, but in any event excluding any internal reorganization transactions
to optimize the offshore equity holding structure that occur within six months
following the Closing) unless such action has been approved by the NFC Board (or
the applicable committee thereof) or is undertaken in accordance with the
business plan and budget that has been approved by the NFC Board (or the
applicable committee thereof).

 

 3 

 

  

Section 2.11        Foreign Private Issuer. Beginning with NFC’s first filing
pursuant to Section 13(a) of the Exchange Act following the Closing, NFC shall
report as a Foreign Private Issuer.

 

Article III

Representations and warranties

 

Each of the Parties, severally and not jointly, hereby represents and warrants
to the other Parties, as follows:

 

Section 3.1          Organization, Authorization and Qualification.

 

(a)          Such Party is a corporation or other entity duly incorporated or
organized, validly existing and in good standing under the Laws of its
respective jurisdiction of incorporation or organization. Such Party has the
requisite corporate power and authority, as applicable, to execute and deliver
this Agreement and the Ancillary Agreements to which it is a party and to
perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby.

 

(b)          The execution and delivery of this Agreement and the Ancillary
Agreements by such Party and the consummation by such Party of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
action on the part of such Party. Assuming the due authorization, execution and
delivery of this Agreement and the Ancillary Agreements by each other party
hereto and thereto, this Agreement and the Ancillary Agreements constitute the
legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms, subject to applicable bankruptcy, insolvency
and other similar Laws affecting the enforceability of creditors’ rights
generally, general equitable principles and the discretion of courts in granting
equitable remedies.

 

Section 3.2          Consents and Approvals; No Violations. Subject to, solely
with respect to Fosun, the receipt of the Fosun Shareholder Approval and the
completion of the Fosun ODI Filing, neither the execution and delivery of this
Agreement or any Ancillary Agreement nor the consummation of the transactions
contemplated by this Agreement or any Ancillary Agreement will (a) conflict with
or result in any breach of any provision of the Organizational Documents of such
Party, (b) require any filing with, or the obtaining of any consent or approval
of, any Governmental Entity or any third party on the part of such Party, or (c)
conflict with or violate any Law or Order applicable to such Party, except, in
the case of clauses (b) and (c) above, as would not, individually or in the
aggregate, prevent or delay in any material respect such Party from consummating
any of the transactions contemplated by this Agreement and the Ancillary
Agreements.

 

Section 3.3          Transaction Agreement Representations and Warranties. The
representations and warranties of the Buyer Parties set forth in Article VI of
the Transaction Agreement are herein repeated in full and made herein by NFC.
The representations and warranties of the Sellers set forth in Article IV of the
Transaction Agreement are herein repeated in full and made herein by Fosun.

 

 4 

 

  

Article IV

REPRESENTATIONS AND WARRANTIES OF NFC

 

NFC hereby represents and warrants to Fosun that each of the following
representations and warranties is true, correct and complete as of the date of
this Agreement and as of the Closing:

 

Section 4.1          NFC SEC Documents and Financial Statements. NFC has filed
all forms, reports, schedules, statements and other documents, including any
exhibits thereto, required to be filed or furnished by NFC with the SEC since
NFC’s formation under the Exchange Act or the Securities Act, together with any
amendments, restatements or supplements thereto, and will use commercially
reasonable efforts to file all such forms, reports, schedules, statements and
other documents required to be filed subsequent to the date of this Agreement
(the “Additional NFC SEC Documents”). NFC has made available to Fosun copies in
the form filed with the SEC of all of the following, except to the extent
available in full without redaction on the SEC’s website through EDGAR for at
least two (2) days prior to the date of this Agreement and the Transaction
Agreement: (i) NFC’s Annual Report on Form 10-K for each fiscal year of NFC
beginning with the first year NFC was required to file such a form, (ii) all
proxy statements relating to NFC’s meetings of stockholders (whether annual or
special) held, and all information statements relating to stockholder consents,
since the beginning of the first fiscal year referred to in clause (i) above,
(iii) its Forms 10-Q and 8-K filed since the beginning of the first fiscal year
referred to in clause (i) above, and (iv) all other forms, reports, registration
statements and other documents (other than preliminary materials if the
corresponding definitive materials have been provided to Fosun pursuant to this
Section 4.1) filed by NFC with the SEC since NFC’s formation (the forms,
reports, registration statements and other documents referred to in clauses (i),
(ii), (iii), and (iv) above, whether or not available through EDGAR, are,
collectively, the “NFC SEC Documents”). The NFC SEC Documents were, and the
Additional NFC SEC Documents will be, prepared in all material respects in
accordance with the requirements of the Securities Act, the Exchange Act, and
the Sarbanes-Oxley Act, as the case may be, and the rules and regulations
thereunder. NFC SEC Documents did not, and the Additional NFC SEC Documents will
not, at the time they were or are filed, as the case may be, with the SEC
(except to the extent that information contained in any NFC SEC Document or
Additional NFC SEC Document has been or is revised or superseded by a later
filed NFC SEC Document or Additional NFC SEC Document, then on the date of such
filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the foregoing does not apply to
statements in or omissions in any information supplied or to be supplied by the
Group Companies expressly for inclusion or incorporation by reference in any NFC
SEC Document. As used in this Section 4.1, the term “file” shall be broadly
construed to include any manner in which a document or information is furnished,
supplied or otherwise made available to the SEC.

 

Section 4.2          Certain Business Practices. Neither NFC, nor any director,
officer, agent or employee of NFC (in their capacities as such) has (i) used any
funds for contributions, gifts, entertainment or other expenses relating to
political activity, in each case, in violation of applicable Laws, or (ii) made
any payment to foreign or domestic government officials or employees, to foreign
or domestic political parties or campaigns in violation of any provision of the
Foreign Corrupt Practices Act of 1977. Neither NFC, nor any director, officer,
agent or employee of NFC (nor any Person acting on behalf of any of the
foregoing, but solely in his or her capacity as a director, officer, employee or
agent of NFC) has, since the initial public offering of NFC, directly or
indirectly, given or agreed to give any gift or similar benefit in any material
amount to any customer, supplier, governmental employee or other Person in
violation of applicable Laws.

 

 5 

 

  

Section 4.3          Foreign Private Issuer. NFC currently satisfies the
requirement for treatment as a “foreign private issuer” as that term is defined
in Rule 3b-4 promulgated under the Exchange Act (“Foreign Private Issuer”).

 

Section 4.4          SEC Filings and NFC Financials.

 

(a)          NFC, since the NFC IPO, has timely filed all forms, reports,
schedules, statements, registration statements, prospectuses and other documents
required to be filed or furnished by NFC with the SEC under the Securities Act
and/or the Exchange Act, together with any amendments, restatements or
supplements thereto. Except to the extent available on the SEC’s website through
EDGAR, NFC has delivered to the Company copies in the form filed with the SEC of
all of the following: (i) NFC’s annual report on Form 10-K for the fiscal year
ended December 31, 2018, (ii) NFC’s quarterly reports on Form 10-Q for each
fiscal quarter that NFC filed such reports to disclose its quarterly financial
results, (iii) all other forms, reports, registration statements, prospectuses
and other documents (other than preliminary materials) filed by NFC with the SEC
since June 4, 2018 (the forms, reports, registration statements, prospectuses
and other documents referred to in clauses (i) and (ii) above and this clause
(iii), whether or not available through EDGAR, collectively, the “SEC Reports”)
and (iv) all certifications and statements required by (A) Rules 13a-14 or
15d-14 under the Exchange Act, and (B) 18 U.S.C. §1350 (Section 906 of SOX) with
respect to any report referred to in clause (i) above (collectively, the “Public
Certifications”). The SEC Reports (x) were prepared in all material respects in
accordance with the requirements of the Securities Act and the Exchange Act, as
the case may be, and the rules and regulations thereunder and (y) did not, as of
their respective effective dates (in the case of SEC Reports that are
registration statements filed pursuant to the requirements of the Securities
Act) and at the time they were filed with the SEC (in the case of all other SEC
Reports) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. As of the date hereof, there are no material outstanding
or unresolved comments in comment letters from the SEC staff with respect to NFC
or the SEC Reports. As of the date hereof, to NFC’s knowledge, (i) none of the
SEC Reports is the subject of ongoing SEC review or outstanding SEC comments and
(ii) neither the SEC nor any other Governmental Entity is conducting any
investigation or review of any SEC Report. The Public Certifications are each
true as of their respective dates of filing. As used in this Section 4.4, the
term “file” shall be broadly construed to include any manner permitted by SEC
rules and regulations in which a document or information is furnished, supplied
or otherwise made available to the SEC.

 

(b)          The financial statements and notes of NFC contained or incorporated
by reference in the SEC Reports (the “NFC Financials”), fairly present in all
material respects the financial position and the results of operations, changes
in shareholders’ equity, and cash flows of NFC at the respective dates of and,
for the periods referred to in such financial statements, all in accordance with
(i) GAAP methodologies applied on a consistent basis throughout the periods
involved and (ii) Regulation S-X or Regulation S-K, as applicable (except as may
be indicated in the notes thereto and for the omission of notes and audit
adjustments in the case of unaudited quarterly financial statements to the
extent permitted by Regulation S-X or Regulation S-K, as applicable).

 

 6 

 

  

(c)          NFC has established and maintains disclosure controls and
procedures and internal control over financial reporting (as such terms are
defined in paragraphs (e) and (f), respectively, of Rule 13a-15 and paragraph
(e) of Rule 15d-15 under the Exchange Act) as required by Rules 13a-15 and
15d-15 under the Exchange Act. NFC’s disclosure controls and procedures are
designed to ensure that all information (both financial and non-financial)
required to be disclosed by NFC in the reports that it files or furnishes under
the Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and forms of the SEC, and that all such
information is accumulated and communicated to NFC’s management as appropriate
to allow timely decisions regarding required disclosure and to make the
certifications required pursuant to Sections 302 and 906 of the Sarbanes-Oxley
Act of 2002. NFC’s management has completed an assessment of the effectiveness
of NFC’s disclosure controls and procedures and, to the extent required by
applicable Law, presented in any applicable SEC Report, or any amendment
thereto, its conclusions about the effectiveness of the disclosure controls and
procedures as of the end of the period covered by such report or amendment based
on such evaluation. NFC has no significant deficiencies or material weaknesses
in the design or operation of its internal control over financial reporting that
would reasonably be expected to adversely affect NFC’s ability to record,
process, summarize and report financial information. NFC does not have knowledge
of any fraud, whether or not material, that involves management or other
employees who have a significant role in NFC’s internal control over financial
reporting.

 

(d)          Except as and to the extent reflected or reserved against in the
NFC Financials, NFC has not incurred any liabilities or obligations of the type
required to be reflected on a balance sheet in accordance with GAAP that are not
adequately reflected or reserved on or provided for in the NFC Financials.

 

(e)          There are no outstanding loans or other extensions of credit made
by NFC to any executive officer (as defined in Rule 3b-7 under the Exchange Act)
or director of NFC other than advancements of expenses in the ordinary course
less than $50,000 individually or $100,000 in the aggregate. NFC has not taken
any action prohibited by Section 402 of the Sarbanes-Oxley Act of 2002.

 

Section 4.5          New York Stock Exchange. As of the date of this Agreement,
the NFC Public Units, the NFC Class A Shares and the NFC Warrants are listed on
the NYSE the symbols “NFC.U”, “NFC” and “NFS.WS”, respectively. As of the date
of this Agreement, NFC is in compliance in all material respects with the
applicable corporate governance requirements of NYSE for continued listing of
NFC Public Units, NFC Class A Shares and NFC Public Warrants thereon and there
is no action or proceeding pending or, to NFC’s knowledge, threatened against
NFC by NYSE or the Financial Industry Regulatory Authority to prohibit or
terminate the listing of the NFC Public Units, NFC Class A Shares or NFC Public
Warrants on NYSE. For purposes here of, “NFC Public Units” means the units
issued in the NFC IPO or the related overallotment consisting of one (1) NFC
Class A Share and one (1) NFC Warrant, and “NFC Warrant” means warrants issued
by NFC, each entitling the holder thereof to purchase one NFC Parent Class A
Share.

 

Article V

REPRESENTATIONS AND WARRANTIES OF FOSUN

 

Fosun hereby represents and warrants to NFC that each of the following
representations and warranties is true, correct and complete as of the date of
this Agreement and as of the Closing:

 

 7 

 

  

Section 5.1          Accredited Investor. Fosun (i) is a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act), or is not a “U.S. Person” as defined in Rule 902 of Regulation
S under the Securities Act, (ii) is acquiring the Fosun NFC Shares only for its
own account and not for the account of others, and (iii) is not acquiring the
Fosun NFC Shares with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act, and Fosun further
represents that it does not presently have any contract, undertaking, agreement
or arrangement with any Person to sell, transfer or grant participations in the
Fosun NFC Shares to such Person or to any third Person, with respect to any of
the Fosun NFC Shares.

 

Section 5.2          Exempt from Registration; Restricted Securities. Fosun
understands that the NFC Shares are being offered in a transaction not involving
any public offering within the meaning of the Securities Act and that the NFC
Shares have not been registered under the Securities Act. Fosun understands that
the NFC Shares may not be resold, transferred, pledged or otherwise disposed of
absent an effective registration statement under the Securities Act, except (i)
to NFC or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act, (iii) pursuant to Rule 144 under the Securities Act,
provided that all of the applicable conditions thereof have been met, or (iv)
pursuant to another applicable exemption from the registration requirements of
the Securities Act, and that any book-entry notations with respect to (or
certificates representing) the NFC Shares will contain a legend to such effect.
Fosun understands and agrees that the NFC Shares, until transferred pursuant to
an effective registration statement, or Rule 144 under the Securities Act, will
be subject to transfer restrictions and, as a result of these transfer
restrictions, Fosun may not be able to readily resell the NFC Shares and may be
required to bear the financial risk of an investment in the NFC Shares for an
indefinite period of time. Fosun acknowledges that NFC has no obligation to
register or qualify the NFC Shares for resale, except as otherwise provided
hereunder or in any other agreement entered into by NFC, and that it has been
advised to consult legal counsel prior to making any offer, resale, pledge or
transfer of any of the NFC Shares.

 

Article VI

MISCELLANEOUS

 

Section 6.1          Termination. This Agreement shall terminate automatically
and become void and of no further force or effect, without any notice or other
action by any Person, upon the earlier of (a) the written consent of all
Parties, and (b) the date on which the Transaction Agreement is terminated in
accordance with its terms prior to the Closing thereunder having taken place.

 

Section 6.2          Third Party Beneficiaries; Assignment. This Agreement is
exclusively for the benefit of the Parties, the Indemnified Persons (as such
term is defined in Paragraph 10 of Exhibit B hereto) and their respective
successors and permitted assigns, and this Agreement shall not be deemed to
confer upon or give to any other third party any remedy, claim, liability,
reimbursement, cause of action or other right, in each case whether by virtue of
the Contracts (Rights of Third Parties) Ordinance (Cap. 623 of the Laws of Hong
Kong) or any similar Law in other jurisdiction to enforce any of the terms to
this Agreement. This Agreement and the rights, duties and obligations hereunder
may not be assigned by any Party except with the other Party’s prior written
consent; provided that (a) prior to (and including at the time of) the Closing,
Fosun may assign its rights and obligations hereunder to any of its Affiliates
(i) if such assignment is required by applicable laws, rules and regulations of
applicable stock exchanges or regulatory authorities or (ii) with the prior
written consent of NFC (such consent not to be unreasonably withheld, delayed or
conditioned), and (b) after the Closing, Fosun may assign its rights and
obligations hereunder to any of its Affiliates without prior written consent
from the other Party, in each case of (a) and (b), upon prior written notice to
NFC; provided further that upon the assignee ceasing to be an Affiliate of
Fosun, Fosun shall procure that any such right so assigned shall immediately be
assigned back to Fosun.

 

 8 

 

  

Section 6.3          Governing Law. This Agreement, and all claims or causes of
action (whether in contract, tort or statute) or matters (including matters of
validity, construction, effect, performance and remedies) that may be based
upon, arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement) shall be governed by and construed exclusively
in accordance with the Laws of Hong Kong (without giving effect to any choice of
law principles thereof that would cause the application of the Laws of another
jurisdiction).

 

Section 6.4          Dispute Resolution. Any dispute, controversy or claim
(including any dispute relating to the existence, validity, interpretation,
performance, breach or termination of this Agreement or any dispute regarding
non-contractual obligations arising out of or relating to this Agreement) shall
be referred to and finally resolved in accordance with the ICC Rules of
Arbitration by a panel of three arbitrators. The arbitral award shall be final
and binding upon all Parties. The seat of arbitration shall be in Hong Kong
Special Administrative Region (“Hong Kong”). The language of arbitration shall
be English. The governing law of this arbitration clause shall be the Laws of
Hong Kong. The Parties agree that any award rendered by the arbitral tribunal
may be enforced by any court having jurisdiction over the Parties or over the
Parties’ assets wherever the same may be located. To the extent that any Party
has or hereafter may acquire any immunity (sovereign or otherwise) from any
legal action, suit or proceeding, from any jurisdiction or any court or from
set-off or any legal process (whether service or notice, attachment prior to
judgment, execution of judgment or otherwise) with respect to itself or any of
its assets, whether or not held for its own account, such Party hereby
irrevocably and unconditionally waives and agrees not to plead or claim such
immunity in any disputes, controversies or claims arising out of or relating to
this Agreement, including in any judicial proceedings ancillary to an
arbitration hereunder, including without limitation immunity from any judicial
proceeding to compel arbitration, for interim relief in aid of arbitration, or
to enforce any arbitral award, immunity from service of process, immunity from
jurisdiction of any court, and immunity of any of its property from execution.
Nothing in this Section 6.4 shall be construed as preventing any Party from
seeking an injunction, temporary restraining order or other equitable relief in
any court of competent jurisdiction pursuant to Section 6.5 pending final
determination of the dispute by the arbitral tribunal.

 

Section 6.5          Specific Performance. The Parties hereto acknowledge that
the rights of each Party to consummate the transactions contemplated hereby are
unique and recognize and affirm that in the event of a breach of this Agreement
by any Party, money damages may be inadequate and the non-breaching Party may
have no adequate remedy at law. Accordingly, the Parties agree that such
non-breaching Party shall have the right to enforce its rights and the other
Party’s obligations hereunder by an action or actions for specific performance
and/or injunctive relief (without posting of bond or other security), including
any order, injunction or decree sought by such non-breaching Party to cause the
other Party to perform its/their respective agreements and covenants contained
in this Agreement and to cure breaches of this Agreement, without the necessity
of proving actual harm and/or damages or posting a bond or other security
therefore. Each Party further agrees that the only permitted objection that it
may raise in response to any action for any such equitable relief is that it
contests the existence of a breach or threatened breach of this Agreement.

 

 9 

 

  

Section 6.6          Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
e-mail shall be as effective as delivery of a manually executed counterpart of
this Agreement.

 

Section 6.7          Amendments. This Agreement may be amended, modified or
supplemented at any time only by the written consent of NFC and Fosun, and any
amendment, modification or supplement so effected shall be binding on all of the
Parties.

 

Section 6.8          Further Assurances. Each of the Parties shall execute such
documents and perform such further acts as may be reasonably required to carry
out the provisions hereof and the actions contemplated hereby.

 

Section 6.9          Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law
or public policy, all other terms, conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the fullest extent
possible.

 

Section 6.10        Entire Agreement. This Agreement and the Transaction
Agreement constitute the entire agreement among the Parties with respect to the
subject matter of this Agreement and the Transaction Agreement and supersede all
other prior agreements and understandings, both written and oral, between the
Parties with respect to the subject matter of this Agreement and the Transaction
Agreement. Each Party acknowledges and agrees that, in entering into this
Agreement, such Party has not relied on any promises or assurances, written or
oral, that are not reflected in this Agreement or the Transaction Agreement. In
the event of any conflict between the provisions of this Agreement and the
provisions of the Transaction Agreement, the provisions of this Agreement shall
prevail.

 

Section 6.11        Notice. All notices, requests and other communications to
any Party shall be in writing (including facsimile transmission) and shall be
given (a) when actually delivered in person or by e-mail, (b) on the next
Business Day when sent by overnight courier, or (c) on the second succeeding
Business Day when sent by registered or certified mail (postage prepaid, return
receipt requested), in each case, to such Party’s address set forth below, or to
such other address as such Party may hereafter specify in writing to the other
Parties for such purpose.

 

 10 

 

  

If to NFC, to:

 

c/o New Frontier Corporation

23rd Floor, 299 QRC

287-299 Queen’s Road Central

Hong Kong

Attention: Carl Wu

E-mail: carl@new-frontier.com

 

with a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Patrick J. Naughton

E-mail: PNaughton@stblaw.com

 

Simpson Thacher & Bartlett LLP

3901 China World Tower

1 Jianguomenwai Avenue

Beijing 100004, China

Attention: Yang Wang

E-mail: Yang.Wang@stblaw.com

 

If to Fosun, to:

 

Fosun Industrial Co., Limited

Building A, No.1289 Yishan Road,

Shanghai 200233, P.R.China

Attention: Yuqing Chen

E-mail: chenyuqing@fosunpharma.com

 

with a copy (which shall not constitute notice) to:

 

Paul Hastings LLP

43/F, Jing An Kerry Center Tower II, 1539 Nanjing West Road, Shanghai 200040,
PRC

Attention: Jia Yan

E-mail: jiayan@paulhastings.com

 

Section 6.12        Indemnification. NFC, on the one hand, and Fosun, on the
other hand, hereby agrees to indemnify and hold harmless each other against and
in respect of any actual and direct out-of-pocket loss, cost, payment, demand,
penalty, forfeiture, expense, liability, judgment, deficiency or damage
(including actual costs of investigation and attorneys’ fees and other costs and
expenses) incurred or sustained by such indemnified party as a result of or in
connection with any breach, inaccuracy or nonfulfillment of any of the
representations, warranties, covenants and agreements contained herein or any
certificate or other writing delivered pursuant hereto. The representations and
warranties of the Parties shall survive until twelve (12) months following the
Closing.

 

 11 

 

 

Section 6.13        Trust Account Waiver. Fosun hereby acknowledges that NFC has
established the Trust Account containing the proceeds of the NFC IPO and from
certain private placements occurring simultaneously with the NFC IPO (including
interest accrued from time to time thereon) for the benefit of the holders of
NFC Public Shares and certain other parties (including the underwriters of the
NFC IPO). For and in consideration of NFC entering into this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Fosun hereby irrevocably waives any right, title, interest
or claim of any kind they have or may have in the future in or to any monies in
the Trust Account, and waives any claim it has or may have as a result of, or
arising out of, the transactions contemplated by this Agreement and the
Ancillary Agreement and any discussions, contracts or agreements with NFC, and
will not seek recourse against the Trust Account for any reason whatsoever;
provided, that (a) nothing herein shall serve to limit or prohibit Fosun’s right
to pursue a claim against NFC pursuant to this Agreement or any Ancillary
Agreement for legal relief against monies or other assets of NFC held outside
the Trust Account, for specific performance or other equitable relief in
connection with the transactions contemplated hereby (including a claim for NFC
to specifically perform its obligations under this Agreement and cause the
disbursement of the balance of the cash in the Trust Account after giving effect
to the NFC Shareholder Redemption) and (b) nothing herein shall serve to limit
or prohibit any claims that Fosun may have in the future pursuant to this
Agreement or any Ancillary Agreement against NFC’s assets or funds that are not
held in the Trust Account (including any funds that have been released from the
Trust Account other than pursuant to the NFC Shareholder Redemption and any
assets that have been purchased or acquired with any such funds).

 

Section 6.14        Conflicts. If any provision hereunder contradicts with NFC’s
constitutional documents, NFC shall not be excused from any of its obligations
hereunder for such contradiction.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 12 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  FOSUN INDUSTRIAL CO., LIMITED         By: /s/ Qiyu Chen     Name: Qiyu Chen  
  Title: Director

 

[Project Unicorn – Signature Page to Fosun Rollover Agreement] 

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  NEW FRONTIER CORPORATION         By: /s/ Carl Wu     Name: Carl Wu     Title:
Director

 



   

